Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
December 1, 2009 (the “Effective Date”) and is by and between International Game
Technology, a Nevada corporation (the “Corporation”), and Thomas J. Matthews
(the “Executive”).
 
WHEREAS, the Executive is currently employed by the Corporation pursuant to that
Amended and Restated Employment Agreement, dated as of March 20, 2009, between
the Corporation and the Executive (the “Original Agreement”); and
 
WHEREAS, the Corporation considers it important and in its best interest to
foster the employment of key management personnel and desires to retain the
services of the Executive on the terms and subject to the conditions in this
Agreement; and
 
WHEREAS, the Executive desires to continue employment by the Corporation to
render services to the Corporation on the terms and subject to the conditions in
this Agreement; and
 
WHEREAS, the Executive and the Corporation desire to amend and restate the
Original Agreement, pursuant to Section 8.2 thereof, as set forth below.
 
NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the Corporation and the Executive set forth below, the Corporation and the
Executive agree as follows:
 
1.           Employment.  The Corporation hereby employs the Executive as an
employee of the Corporation, and the Executive accepts such employment and
agrees to perform services for the Corporation, for the period and upon the
other terms and conditions set forth in this Agreement.  The Executive shall
assist on such matters as are within his expertise and experience with the
Corporation and perform such duties as the Corporation shall from time to time
require.
 
During the Term (as such term is defined below), the Executive shall not serve
on the board of directors (or similar governing body) of any other business
entity without the prior approval of the Board.  The Executive shall resign from
any such board of directors (or similar governing body) on which he may serve
(even if such service has been approved by the Board) if the Executive’s
activities on such board (or other body) conflict or interfere with the
performance of the Executive’s duties for the Corporation.
 
If for any reason the Executive is not re-elected as a director, such failure to
re-elect the Executive will not constitute a breach of this Agreement.
 
2.           Term.  The “Term” shall, unless sooner terminated as provided
herein, commence on the Effective Date and end at the close of business on the
earlier of (i) the date of the Corporation’s 2011 Annual Shareholder Meeting or
(ii) March 31, 2011.
 
3.           Compensation.
 
3.1           Base Salary.  As compensation in full for the services to be
rendered by the Executive under this Agreement during the Term, the Corporation
shall pay to the Executive a base salary (“Base Salary”) of Sixty-Five Thousand
Dollars ($65,000).  Such Base Salary shall be in lieu of any and all other
payments, reimbursements, excluding reimbursement for reasonable out-of-pocket
expenses undertaken at the Corporation’s direction, and other fees to which the
Executive would otherwise be entitled as a director of the Corporation, and
shall be paid in accordance with the Corporation’s normal payroll procedures and
policies.
 

--------------------------------------------------------------------------------


 
3.2           Cancellation of Performance-Based Awards.  As of December 1, 2009,
all unvested Performance Shares granted to the Executive under the Corporation’s
2002 Stock Incentive Plan (a) pursuant to that Performance Share Award
Agreement, dated September 29, 2006, and (b) on November 14, 2008, shall be
cancelled, and all of Executive’s rights in and to any such unvested Performance
Shares shall be terminated and of no further force or effect.
 
3.3           Participation in Benefit Plans.  During the Term, the Executive
shall also be entitled to participate in all employee benefit plans or programs
of the Corporation to the extent that his position, title, tenure, salary, age,
health and other qualifications make him eligible to participate in accordance
with the terms of the applicable plans or programs.  The Corporation does not
guarantee the adoption or continuance of any particular employee benefit plan or
program during the Term, and the Executive’s participation in any such plan or
program shall be subject to the provisions, rules and regulations applicable
thereto and as amended from time to time.
 
3.4           Withholding Taxes.  The Corporation may withhold from any
compensation or other benefits payable under this Agreement, all federal, state,
city or other taxes as shall be required to be withheld pursuant to any law or
governmental regulation or ruling.
 
3.5           Continuing Medical Benefits.  After the termination of the
Executive’s employment with the Corporation (regardless of the reason for such
termination), the Corporation shall continue to provide medical benefits to the
Executive on the following basis:
 
 
●
subject to the next clause, the medical benefits provided shall be on terms and
conditions at least as favorable to Executive as the benefits provided by the
Corporation to the then active chief executive officer of the Corporation from
time to time;

 
 
●
the benefits shall terminate upon the Executive’s death;

 
 
●
any co-pays or deductibles with respect to the medical benefits shall be paid by
Executive to the same extent as required of the then active chief executive
officer of the Corporation from time to time;

 
 
●
the Corporation may require that the Executive remit to the Corporation in cash
the amount necessary to satisfy any applicable withholding obligations due with
respect to such benefits;

 
 
●
the obligation to provide the medical benefits under this Section 3.5 shall
terminate when Executive becomes eligible for Medicare (or any successor plan)
or any other medical insurance provided by any employer that may cover the
Executive from time to time.

 
The Corporation may, in its sole discretion and notwithstanding the foregoing,
pay the Executive on a periodic basis an amount equal to the reasonable cost to
obtain such benefits for the corresponding period in lieu of providing such
benefits directly (the cost of such benefits to be determined before giving
effect to any taxes that may result from the Corporation making such payment and
such payment shall be subject to the tax withholding provisions of Section
3.4).  For the sake of clarity, the Corporation shall have no obligation to
provide long or short-term disability benefits or insurance, life insurance, or
any other type of benefits (other than the medical benefits expressly
contemplated above) to the Executive following the termination of the
Executive’s employment with the Corporation.  The Executive agrees to enroll in
Medicare parts A and B as soon as he is eligible to do so.
 
2

--------------------------------------------------------------------------------


 
4.           Confidential Information.  Except as provided below, the Executive
shall not, during the Term or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Corporation or any of its respective affiliates) any
confidential or secret knowledge or information of the Corporation which the
Executive has acquired or become acquainted with or will acquire or become
acquainted with prior to the termination of the period of his employment by the
Corporation (including employment by the Corporation or any affiliated or
predecessor companies prior to the date of this Agreement), whether developed by
himself or by others, concerning any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Corporation, any customer or supplier lists of the Corporation,
any confidential or secret development or research work of the Corporation, or
any other confidential information or secret aspects of the business of the
Corporation.  The Executive acknowledges that the above-described knowledge or
information constitutes a unique and valuable asset of the Corporation and
represents a substantial investment of time and expense by the Corporation, and
that any disclosure or other use of such knowledge or information other than for
the sole benefit of the Corporation and its affiliates would be wrongful and
would cause irreparable harm to the Corporation.  Both during and after the
Term, the Executive shall refrain from any acts or omissions that would reduce
the value of such knowledge or information to the Corporation.  The foregoing
obligations of confidentiality, however, shall not apply to any knowledge or
information which is now published or which subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement by the Executive.  The foregoing obligations of confidentiality shall
not, however, limit the Executive’s disclosure of information (1) to the extent
necessary to comply with government disclosure requirements or other applicable
laws, (2) pursuant to subpoena or order of any judicial, legislative, executive,
regulatory or administrative body, or for the Executive to enforce the
Executive’s rights under this Agreement, (3) to employees, advisors, counsel,
financial advisors and other third parties as may be necessary and appropriate
in connection with the proper performance and enforcement of this Agreement; and
(4) pursuant to the Executive’s normal reporting procedures as an executive of a
publicly traded company (e.g., pursuant to Sarbanes-Oxley requirements or
otherwise).
 
5.           Ventures.  If, during the Term, the Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Corporation and a third party or parties, all rights with respect
to such project, program or venture shall belong to the Corporation.  Except as
approved by the Board, the Executive shall not be entitled to any interest in
such project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the salary to be paid to the
Executive as provided in this Agreement.
 
3

--------------------------------------------------------------------------------


 
6.           Noncompetition Covenant.
 
6.1           Agreement not to Compete.  The Executive agrees that during the
Term of this Agreement and, for the twelve (12) months following the expiration
of the Term of this Agreement or termination of this Agreement pursuant to
Section 7, the Executive shall not, without the written consent of the Board,
directly or indirectly, engage in competition with the Corporation in any manner
or capacity (e.g., as an advisor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, or otherwise) in any phase of
the business which the Corporation is conducting during the Term, including the
design, development, manufacture, distribution, marketing, leasing, financing or
selling of accessories, devices, or systems related to the products or services
being sold by the Corporation; provided, however, that nothing herein shall
prevent the Executive from investing as less than a one-half percent (0.5%)
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system if such ownership is held
indirectly through a mutual fund or similar investment.
 
6.2           Scope of Covenant.  The obligations of the Executive under Section
6.1 shall apply to any geographic area in which the Corporation has engaged in
business during the Term.
 
6.3           Non-Solicitation.  The Executive agrees that during the Term and
for a period of twelve (12) months thereafter, he will not, without the prior
written approval of the Board, hire, solicit or endeavor to entice away from the
Corporation or, following termination of the Executive’s employment, otherwise
interfere with the relationship of the Corporation with any employee of the
Corporation or one of its subsidiaries who earned annually $75,000 or more as an
employee of the Corporation or one of its subsidiaries during the last twelve
months of the Executive’s own employment by the Corporation, or any person or
entity who was, within the then most recent prior 12-month period, a customer,
supplier or contractor of the Corporation or any of its affiliates.
 
7.           Termination.
 
7.1           Termination of Employment.  The Executive’s employment by the
Corporation, and the Term, may be terminated at any time during the Term (a) by
the Corporation if, within ten (10) days’ notice of material breach of any
material term of this Agreement, Executive shall have failed to cure such breach
or (b) by the Executive on no less than ten (10) days prior written notice.
 
7.2           Benefits Upon Termination.  If the Executive’s employment by the
Corporation is terminated during the Term for any reason by the Corporation, the
Corporation shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Corporation, any payments or benefits, except (i) the Corporation shall
pay the Executive (or, in the event of his death, the Executive’s estate) the
remaining balance of the Base Salary that would have been paid to the Executive
had the Executive’s employment not been terminated by the Corporation, and (ii)
benefits to be provided to the Executive pursuant to Section 3.5.
 
4

--------------------------------------------------------------------------------


 
7.3           Release. As a condition precedent to the Corporation’s obligation
to pay the remainder of the Base Salary pursuant to Section 7.2, the Executive
(or, in the event of his death, the Executive’s estate on behalf of the
Executive) shall, upon or promptly following his last day of employment with the
Corporation, provide the Corporation with a valid, executed, written Release (as
such term is defined below) (in a form provided by the Corporation) and such
release shall have not been revoked by the Executive pursuant to any revocation
rights afforded by applicable law.  The Corporation shall have no obligation to
make any payment to the Executive pursuant to Section 7.2 above unless and until
the Release contemplated by this paragraph becomes irrevocable by the Executive
in accordance with all applicable laws, rules and regulations.
 
As used herein, “Release” shall mean a written release, discharge and covenant
not to sue entered into by the Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, of and in favor of the Corporation, its parent (if any), the
Corporation’s subsidiaries and affiliates, past and present, and each of them,
as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, members, representatives, assigns, and
successors, past and present, and each of them (the “releasees”), with respect
to and from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he may then own or hold or he at any time theretofore owned or held or may in
the future hold as against any or all of said releasees, arising out of or in
any way connected with the Executive’s employment relationship with the
Corporation and each of its subsidiaries with which the Executive has had such a
relationship, or the termination of his employment or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of said releasees, or any of them, committed or omitted prior to the
date of such release including, without limiting the generality of the
foregoing, any claim under Section 1981 of the Civil Rights Act of 1866, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, any other claim under any other federal, state or local law or regulation,
and any other claim for severance pay, bonus or incentive pay, sick leave,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, medical expenses, or disability (except that such release
shall not constitute a release of any Corporation obligation, to the Executive
that may be due to the Executive pursuant to Section 7.2(b) or (c), as
applicable, upon the Corporation’s receipt of such release or any obligations
referred to in the last paragraph of Section 7.2).  The Release shall also
contain the Executive’s warrant that he has not theretofore assigned or
transferred to any person or entity, other than the Corporation, any released
matter or any part or portion thereof and that he will defend, indemnify and
hold harmless the Corporation and the aforementioned releasees from and against
any claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) that is directly or indirectly based on
or in connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
5

--------------------------------------------------------------------------------


 
The Executive agrees that the payments contemplated by Section 7.2 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment.  The Corporation
and Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement.  All amounts paid to the Executive
pursuant to Section 7.2 shall be paid without regard to whether the Executive
has taken or takes actions to mitigate damages.
 
The foregoing provisions of this Section 7.2 shall not affect: (1) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan, (2) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage, (3) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s Profit
Sharing Plan (401(k) plan) (if any); (4) the Executive’s receipt of benefits
otherwise due in accordance with the terms of the Corporation’s Executive
Deferred Compensation Plan nonqualified deferred compensation plan) (if any);
(5) any rights that the Executive may have under and with respect to a stock
option or restricted stock award, to the extent that such award was granted
before the date that the Executive’s employment by the Corporation terminates
and to the extent expressly provided in the written agreement evidencing such
award; or (6) the continuing medical benefit obligation to the Executive
pursuant to Section 3.5.
 
7.4           Resignation From Board.  Upon or promptly following any
termination of Executive’s employment with the Corporation, the Executive agrees
to resign from (1) each and every board of directors (or similar body, as the
case may be) of the Corporation and each of its affiliates on which the
Executive may then serve (if any) and (2) each and every office of the
Corporation and each of its affiliates that the Executive may then hold, and all
positions that he may have previously held with the Corporation and any of its
affiliates.
 
7.5           Means and Effect of Termination.  Any termination of the
Executive’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party.  The notice
of termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination.
 
8.           Miscellaneous.
 
8.1           Governing Law.  This Agreement and all rights and obligations
hereunder, including, without limitation, matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.
 
8.2           Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by all of the parties
hereto.
 
8.3           No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
 
6

--------------------------------------------------------------------------------


 
8.4           Severability.  To the extent any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
he covered.  The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the construction
which renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
 
8.5           Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party.
 
8.6           Injunctive Relief.  Each party agrees that it would be difficult
to compensate the non-breaching party fully for damages for any violation of any
provision set forth in Section 4 or Section 6 hereof.  Accordingly, each party
specifically agrees that the other party shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of Sections 4 and 6 of
this Agreement and that such relief may be granted without the necessity of
proving actual damages.  This provision with respect to injunctive relief shall
not, however, diminish the right of the non-breaching party to claim and recover
damages in addition to injunctive relief.
 
8.7           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the Executive’s employment by the Corporation shall, except
for claims for injunctive relief set out in paragraph 8.6 above, be settled by
binding arbitration, with a single neutral arbitrator, in accordance with the
rules of the American Arbitration Association relating to employment.  The
proper venue for any such action is Washoe County, Nevada.  In any action to
enforce this Agreement, the Executive and the Corporation each agree to accept
service of process by mail at its address, as applicable, as set forth in
Section 8.8 below (or at any different address of which the Executive has
notified the Corporation or the Corporation has notified the Executive, as
applicable, in writing).  In any action in which service is made pursuant to
this paragraph, the Executive and the Corporation each waive any challenge to
the personal jurisdiction of the American Arbitration Association.  Any judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  In reaching his or her decision, the arbitrator shall
have no authority to change or modify any provision of this Agreement.
 
7

--------------------------------------------------------------------------------


 
8.8           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given and made if (1) delivered by hand, (2) otherwise
delivered against receipt therefor, or (3) sent by registered or certified mail,
postage prepaid, return receipt requested.  Any notice shall be duly addressed
to the parties as follows:
 

 
  If to the Corporation:
 
  International Game Technology
  9295 Prototype Drive
  Reno, Nevada 89521
  Attn: Chief Executive Officer
  If to the Executive:
 
  to the address furnished to the Corporation
 

 
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the foregoing
provisions.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.
 
8.9           Section Headings.  The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.
 
8.10           Provisions that Survive Termination.  The provisions of Sections
3.4, 3.5, 4, 5, 6, 7 and 8 shall survive any termination of the Term.
 
8.11           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
 
8.12           Entire Agreement.  This Agreement embodies the entire agreement
of the parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof (including, without
limitation, the Original Agreement).  Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.
 
Notwithstanding anything in the foregoing paragraph to the contrary, the
indemnification agreement previously entered into by and between the Corporation
and the Executive is outside of the scope of the foregoing integration
provisions and shall continue in effect in accordance with its terms.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Agreement as of the date set forth in the first paragraph.
 

INTERNATIONAL GAME TECHNOLOGY   EXECUTIVE                         By: 
/s/ Patti S. Hart
  By:
/s/ Thomas J. Matthews
  Its: President, CEO   Its:
Member of the Board of Directors
 


 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Employment Agreement]
